DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated February 16, 2021 was submitted on May 14, 2021 and entered with the request for continued examination submitted on June 16, 2021.  Claims 1, 14 and 24 were amended.  Claim 31 has been canceled.  Claim 30 was previously canceled.  Claims 1-29 are currently pending.
The amendments to claims 1, 14 and 24 have overcome the prior art rejections of claims 1-29 (¶¶ 9-40 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1-29 has been made as detailed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, 13, 14 and 23 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Katsuta et al. (Japanese Patent Application Publication No. JP 2010-145731 A, machine language translation provided and cited below).
Regarding claim 1, Katsuta discloses a vehicle interior system ([0009] of Katsuta, in-vehicle display) comprising: a rigid support structure having a curved surface (FIG. 1 of Katsuta, panel holding member #35); a cold-formed glass substrate comprising a first major surface, a second major surface opposing the first major surface and a minor surface connecting the first major surface and the second major surface (FIG. 1 of Katsuta, liquid crystal display panel #300; [0035]-[0036] of Katsuta, LCD panel includes TFT and CF substrates include glass layers; [0045] of Katsuta, LCD panel including glass layers deformed and held at curvature by being bonded to curved surfaces of member #35), a thickness defined as a distance between the first major surface and the second major surface, wherein the thickness is 2 mm or less ([0040] of Katsuta, glass layers have thickness of 0.3 mm), wherein the second major surface of the cold-formed glass substrate is directly bonded to the curved surface of the rigid support structure ([0040] of Katsuta, CF and TFT glass layers are on outside of bonded LCD panel since layers are chemically polished after bonding; CF glass substrate layer therefore directly bonded to member #35), and wherein the cold-formed glass substrate comprises a first curvature (FIG. 1 of Katsuta, 
Regarding claim 3, Katsuta discloses that the display has a second curvature (FIG. 1 of Katsuta, CF and TFT layers of LCD 50 have curvature).
Regarding claim 4, Katsuta discloses that the first curvature of the cold-formed glass substrate matches or approximates the second curvature of the curved display (FIG. 1 of Katsuta, CF and TFT layers of LCD #50 and CF glass layer are part of bonded assembly; CF glass layer therefore has a curvature which matches or approximates the curvature of the other layers of the LCD).
Regarding claim 5, Katsuta discloses that the minor surface of the cold-formed glass substrate is not surrounded by the rigid support structure (FIG. 2, [0045] of Katsuta, LCD #30 attached to surface of member #35; minor surfaces of CF glass would therefore not be surrounded by member #35).
Regarding claim 9, Katsuta discloses that the vehicle is any one of an automobile, a seacraft, or an aircraft ([0009] of Katsuta, in-vehicle display for car navigation; claim only requires one of the recited vehicles).
Regarding claim 13, Katsuta discloses that the display is further attached to the rigid support structure (FIG. 1 of Katsuta, CF and TFT layers of LCD 50 and CF glass layer are part of bonded assembly; display is therefore attached to member #35 via CF glass layer).
Regarding claim 14, Katsuta discloses a vehicle interior system ([0009] of Katsuta, in-vehicle display) comprising: a rigid support structure having a curved surface (FIG. 1 of Katsuta, panel holding member #35); a cold-formed glass substrate comprising a first major surface, a second major surface opposing the first major surface and a minor surface connecting the first major surface and the second major surface (FIG. 1 of Katsuta, liquid crystal display panel #300; [0035]-[0036] of Katsuta, LCD panel includes TFT and CF substrates include glass layers; [0045] of Katsuta, LCD panel including glass layers deformed and held at curvature by being bonded to curved surfaces of member #35), a thickness defined as a distance between the first major surface and the second major surface, wherein the thickness is 2 mm or less ([0040] of Katsuta, glass layers have thickness of 0.3 mm), wherein the second major surface of the cold-formed glass substrate is directly bonded to the curved surface of the rigid support structure ([0040] of Katsuta, CF and TFT glass layers are on outside of bonded LCD panel since layers are chemically polished after bonding; CF glass substrate layer therefore directly bonded to member 
Regarding claim 23, Katsuta discloses that the curved display is further attached to the rigid support structure (FIG. 1 of Katsuta, CF and TFT layers of LCD 50 and CF glass layer are part of bonded assembly; display is therefore attached to member #35 via CF glass layer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta in view of Bolton (U.S. Patent Application Publication No. 2009/0046240 A1).
Regarding claim 2 and 16, Katsuta does not specifically disclose that that the cold-formed glass substrate is strengthened.  Bolton, however, discloses an LCD module comprising a CF glass layer and a TFT glass layer wherein the CF glass layer is strengthened ([0041] of Bolton).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a chemically strengthened CF glass layer in the LCD panel of Katsuta.  One of skill in the art would have been motivated to do so in order to increase the strength of the panel.
Regarding claims 10 and 20, Katsuta does not specifically disclose that the cold-formed glass substrate has a thickness in a range from about 0.4 mm to about 1.3 mm.  Bolton, however, discloses liquid crystal modules (LCMs) comprising upper and lower glass sheets having thicknesses of 0.4 mm or greater ([0026] of Bolton).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use glass sheets having thicknesses of 0.4 mm or greater since Bolton discloses that glass layers having such thicknesses were suitable for use in LCMs.  As set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claims 6, 7, 11, 12, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta in view of Fujii et al. (U.S. Patent Application Publication No. 2017/0327402 A1).
Regarding claims 6 and 17, Katsuta does not specifically disclose either one or both the first major surface and the second major surface comprises a surface treatment, the surface treatment comprising any one of an anti-glare surface, an antireflective surface, a haptic surface, and a decorative surface.  Fujii, however discloses a curved cover glass for an in-vehicle display wherein the cover glass is provided with an anti-glare or anti-reflective surface (Abstract, [0095] of Fujii).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the LCD of Katsuta with a cover glass having an anti-glare or anti-reflective surface in order to reduce glare and reflections from the display thereby improving visibility of the display ([0095] of Fujii).
Regarding claims 7 and 18, Katsuta does not specifically disclose that the display comprises touch functionality.  Fujii, however, discloses an in-vehicle display having touch functionality ([0077] of Fujii).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the display of Katsuta with touch functionality in order to allow the user to interact with the display.
Regarding claims 11 and 21, Fujii discloses that the surface treatment comprises an anti-glare surface and an anti-reflective surface ([0095] of Fujii, various functional layers may be formed including anti-glare and antireflection layers).  
Regarding claims 12 and 22, Fujii discloses that the surface treatment comprises an anti-reflective surface and a decorative surface ([0095] of Fujii, various functional layers may be formed including anti-glare and antireflection layers; either of these layers may be considered to make the display look more attractive and are therefore a decorative surface).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta in view of Kim et al. (Korean Patent Application Publication No. KR 2016-0144008 A, machine language translation provided and cited below).
Regarding claims 8 and 19, Katsuta does not specifically disclose that the rigid support structure is configured to attach to at least one of a dashboard, a center console, an instrument panel, a seat back, a seat front, a floor board, a door panel, a pillar, or an arm rest.  Kim, however, discloses a heads-up display for a vehicle which is mounted to the dashboard of the vehicle ([0046]-[0047] of Kim).  According to Kim, the heads-up display provides information to the driver without obstructing the driver’s view ([0011] of Kim).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to configure member #35 of Katsuta to attach to the dashboard of a vehicle in order to provide information to the driver without obstructing the driver’s view as taught by Kim ([0011] of Kim).  The examiner notes that claims 8 and 19 only require attachment to only one of the recited vehicle interior components.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuta as applied to claim 14 above and further in view of Tanaka et al. (U.S. Patent Application Publication No. 2009/0179840 A1, cited in previous Office Action).
Regarding claim 15, Katsuta does not specifically disclose that the cold-formed glass substrate comprises a width in a range from about 5 cm to about 250 cm and a length in a range from about 5 cm to 250 cm.  Tanaka, however, discloses a curved display for an automotive vehicle comprising a glass substrate which has an outer size of 383.8 mm x 122 mm (38.38 cm x 12.2 cm) ([0031] of Tanaka).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the glass substrate of the in-vehicle display panel of Katsuta with the same dimensions as that of the Tanaka display since Tanaka establishes such displays were known to be suitable for use in the automotive industry.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta in view of Fujii.
Regarding claim 24, Katsuta discloses a vehicle interior system ([0009] of Katsuta, in-vehicle display) comprising: a rigid support structure having a curved surface (FIG. 1 of Katsuta, panel holding member #35); a cold-formed glass substrate comprising a first major surface, a second major surface opposing the first major surface and a minor surface connecting the first major surface and the second major surface (FIG. 1 of Katsuta, liquid crystal display panel #300; [0035]-[0036] of Katsuta, LCD panel includes TFT and CF substrates include glass layers; [0045] of Katsuta, LCD panel including glass layers deformed and held at curvature by being bonded to curved surfaces of member #35), a thickness defined as a distance between the first major surface and the second major surface, wherein the thickness is 2 mm or less ([0040] of Katsuta, glass layers have thickness of 0.3 mm) and wherein the second major surface is directly bonded to the curved surface of the rigid support structure ([0040] of Katsuta, CF and TFT glass layers are on outside of bonded LCD panel since layers are chemically polished after bonding; CF glass substrate layer therefore directly bonded to member #35); and a curved display directly laminated to the second major surface of the cold-formed glass substrate ([0039] of Katsuta, TFT and CF layers of display laminated to CF glass); wherein the second major surface of the cold-formed glass substrate comprises an open region not in direct contact with the rigid support structure and not covered by the rigid support structure, wherein the open region is bounded by an interior edge of the rigid support structure, wherein the open region has a curved shape maintained by the rigid support structure (FIG. 1 of Katsuta, central region of CF glass layer inside member #35), and wherein the display is directly laminated to the open region within the interior edge of the rigid support structure such that the display is not covered by the rigid 
Katsuta does not specifically disclose either one or both the first major surface and the second major surface comprises a surface treatment, the surface treatment comprising any one of an anti-glare surface, an antireflective surface, a haptic surface, and a decorative surface.  Fujii, however discloses a curved cover glass for an in-vehicle display wherein the cover glass is provided with an anti-glare or anti-reflective surface (Abstract, [0095] of Fujii).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the LCD of Katsuta with a cover glass having an anti-glare or anti-reflective surface in order to reduce glare and reflections from the display thereby improving visibility of the display ([0095] of Fujii).
Regarding claim 27, Katsuta does not specifically disclose that the display comprises touch functionality.  Fujii, however, discloses an in-vehicle display having touch functionality ([0077] of Fujii).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the display of Katsuta with touch functionality in order to allow the user to interact with the display.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuta in view of Fujii as applied to claim 24 above and further in view of Tanaka.
Regarding claim 25, Katsuta does not specifically disclose that the cold-formed glass substrate comprises a width in a range from about 5 cm to about 250 cm and a length in a range from about 5 cm to 250 cm.  Tanaka, however, discloses a curved display for an automotive vehicle comprising a glass substrate which has an outer size of 383.8 mm x 122 mm (38.38 cm x .
Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta in view of Fujii as applied to claim 24 above and further in view of Bolton.
Regarding claim 26, Katsuta does not specifically disclose that that the cold-formed glass substrate is strengthened.  Bolton, however, discloses an LCD module comprising a CF glass layer and a TFT glass layer wherein the CF glass layer is strengthened ([0041] of Bolton).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a chemically strengthened CF glass layer in the LCD panel of 
Regarding claim 29, Katsuta does not specifically disclose that the cold-formed glass substrate has a thickness in a range from about 0.4 mm to about 1.3 mm.  Bolton, however, discloses liquid crystal modules (LCMs) comprising upper and lower glass sheets having thicknesses of 0.4 mm or greater ([0026] of Bolton).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use glass sheets having thicknesses of 0.4 mm or greater since Bolton discloses that glass layers having such thicknesses were suitable for use in LCMs.  As set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  Bolton clearly teaches a thickness range (i.e., 0.4 mm or greater) that overlaps with that recited in claim 10 (i.e., 0.4-1.3 mm) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuta in view of Fujii as applied to claim 24 above and further in view of Kim.
Regarding claim 28, Katsuta does not specifically disclose that the rigid support structure is configured to attach to at least one of a dashboard, a center console, an instrument panel, a seat back, a seat front, a floor board, a door panel, a pillar, or an arm rest.  Kim, however, discloses a heads-up display for a vehicle which is mounted to the dashboard of the vehicle ([0046]-[0047] of Kim).  According to Kim, the heads-up display provides information to the driver without obstructing the driver’s view ([0011] of Kim).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to mount the modified display to the dashboard of a vehicle in order to provide information to the driver without obstructing the driver’s view as taught by Kim ([0011] of Kim).  The examiner notes that claim 36 only requires attachment to only one of the recited vehicle interior components.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 24 of copending Application No. 16/312,797 in view of Fujii.  Claim 24 of the reference application is directed to a vehicle interior comprising a curved glass substrate attached to a rigid support structure also having a curved shape and a display laminated to the glass substrate.  Claim 24 of the reference application does 
Claims 2-13, 15-23 and 25-29 are provisionally rejected over at least claim 24 of copending Application No. 16/312,797 in view of Fujii alone or further in view of one or more 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Kudde does not disclose or suggest a vehicle interior system as recited in amended claims 1, 14 and 24 (¶ spanning pp. 9-10 of the amendment).  The newly cited Katsuta reference, however, is now being relied upon to reject these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746